IN THE DISTRICT COURT OF APPEAL
                                      FIRST DISTRICT, STATE OF FLORIDA

MATTHEW J. TRAYLOR,                   NOT FINAL UNTIL TIME EXPIRES TO
FORMER HUSBAND,                       FILE MOTION FOR REHEARING AND
                                      DISPOSITION THEREOF IF FILED
      Appellant,
                                      CASE NO. 1D13-6149
v.

VICTORIA O. TRAYLOR,
FORMER WIFE,

      Appellee.

_____________________________/

Opinion filed September 17, 2014.

An appeal from the Circuit Court for Bradford County.
Phyllis M. Rosier, Judge.

Matthew J. Traylor, pro se, for Appellant.

Justin D. Jacobson, Gainesville, for Appellee.




PER CURIAM.

      AFFIRMED.

WOLF, ROWE, and OSTERHAUS, JJ., CONCUR.